People v Ha (2016 NY Slip Op 01138)





People v Ha


2016 NY Slip Op 01138


Decided on February 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2016

Mazzarelli, J.P., Friedman, Sweeny, Manzanet-Daniels, JJ.


255 99032/14

[*1]The People of the State of New York,	SCID Respondent,
vLiem Ha, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Ryan Mansell of counsel), for respondent.

Order, Supreme Court, Bronx County (Seth L. Martin, J.), entered on or about June 18, 2014, which adjudicated defendant a level one sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Since it is undisputed that defendant was convicted of an offense under the Uniform Code of Military Justice that is the equivalent of an enumerated sexually violent offense, the court
was required to designate him a sexually violent offender (see People v Bullock, 125 AD3d 1 [1st Dept 2014], lv denied 24 NY3d 915 [2015]). We decline to revisit our holding in Bullock.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2016
CLERK